United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41622
                         Summary Calendar


JAMES GREGORY LYNN,

                                    Plaintiff-Appellant,

versus

TRACEY P. ALLEN, Case Manager III; JODY
HATCH, Captain; MICHAEL DABNEY, Captain;
LEN FOXWORTH, Substitute Counselor;
CLARENCE MOSLEY, Assistant Warden,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-538
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     James Gregory Lynn, Texas prisoner # 636695, appeals the

district court’s dismissal of his civil rights action as

frivolous and for failure to state a claim.   He moves for this

court to grant him a restraining order; this motion is DENIED.

See Greene v. Fair, 314 F.2d 200, 201 (5th Cir. 1963).

     Lynn asserts that he was denied due process when he was

placed in administrative segregation prior to a hearing on a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41622
                                  -2-

disciplinary charge for possession of a weapon and during the

hearing itself.     Because Lynn has no interest in his custodial

classification, his prehearing detention does not violation due

process.   Harper v. Showers, 174 F.3d 716, 719 (5th Cir. 1999);

Whitley v. Hunt, 158 F.3d 882, 889 (5th Cir. 1998).

     Lynn also asserts that he was denied due process at his

disciplinary hearing and that there was no evidence to support

his disciplinary conviction.     He is not entitled to relief on

these grounds because he has not established that his

disciplinary conviction has been overturned or vacated.     Edwards

v. Balisok, 520 U.S. 641, 648-49 (1997).

     Lynn’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, we DISMISS Lynn’s appeal as frivolous.       See

5TH CIR. R. 42.2.   This dismissal of his appeal as frivolous and

the district court’s dismissal of his complaint as frivolous and

for failure to state a claim constitute two “strikes” for the

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996).     If Lynn obtains three “strikes,”

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.     See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED.